Explanations of vote
Oral explanations of vote
- (CS) Mr President, I was delighted to support a report which will lead to administrative and legal simplification, which will increase consumer awareness about the quality and nutritional value of food both in Europe and in third countries, and which will also provide clarification to consumers about the use of safe production methods. I did not agree with the prioritisation of the olive oil or the olive sector and I trust that the Commission will also include the wine sector in the specific programmes in order to improve public awareness of the high quality wines produced in various regions of the European Union.
Mr President, I just wish to say that I supported this report. I was interested to hear during the debate that the Commission confirmed 70% cofinancing funding for the school fruit scheme, which will be hugely significant in the uptake of this scheme, and I clearly welcome it.
Mr President, thank you again for giving me the floor. I supported this report because it makes good sense that we should have a regulation that protects farmers' interests and the interests of those who produce their feed. I think what we now need is to communicate with the stakeholders what it means for them, as either feed operators or as users of animal feed, because it will not be enough that we have this regulation in place until there is good communication between all stakeholders.
(PL) Mr President, I endorsed the report on the placing on the market and use of feed because it represents the interests of farmers and producers, as well as the health security of farm animals, and, by the same token, the health security of those who will later consume consumer the meat - people.
Clear definition of the ingredients of feedstuffs and the Community Register of Feed Additives will make it easier for farmers to make responsible decisions about the choice of the right type of feed. This is a step in the right direction. I will, however, permit myself to point out that protection of a trade secret of producers cannot justify a lack of essential information, and cannot lead to situations like the 'mad cow disease' epidemic or the appearance of dioxins in feedstuffs.
Mr President, in November 2007, I visited Uganda to meet with local entrepreneurs and local NGOs. As we were leaving Kampala on a dusty road, the driver drew my attention to some booths selling pre-paid telephone cards. He turned to me and said: 'Those telephone companies, those private companies, have done more to take people out of poverty in this country than any of your white, Western NGOs'. I thought that was a little unfair at the time, but it highlights the feeling that so many entrepreneurs have towards European Union development policies.
In fact, entrepreneurs in many poor countries have told me that they believe our aid programmes and our NGOs actually have an interest in keeping them poor. I still think that is a little unfair, but it highlights the fact that we need to show that we are supporting entrepreneurs in developing countries, and one of the best ways to do that is through encouraging open markets globally.
Mr President, I am delighted to be able to rise in support of Mr Schröder's excellent report on this issue. Economic Partnership Agreements are very key as a development instrument. It is trade, not aid, which is going to uplift poor countries from poverty.
We are now in a global economic condition with the global recession where there are the beginnings of the whiff of protectionism coming from the developed world, especially from the United States, and I hope not from the European Union. If we create a protectionist climate, then the whole question of trade, not aid, to help alleviate poverty will be blown off course and thrown out of the window. We do not wish the developing countries which do want to trade with us to be stopped by our own selfish needs which are misguided to protect our own markets. In the long term, that would be a disaster for our economies.
(NL) I voted against the resolution on Kosovo for two reasons. First of all, there is a paragraph that states that the Member States that have not yet recognised Kosovo's independence should still do so. Well, a paragraph of this nature is in contravention of the principle of subsidiarity. It is up to the Member States themselves to decide, and they do not need any external pressure from the European Commission, the Council or Parliament.
The second reason why I have voted against the resolution is to do with the paragraph that states that Kosovo, and the entire region, in fact, should have a clear prospect of EU membership. It is wrong, in my view, for Parliament to make promises of this kind. As things stand at the moment, there are many problems related to enlargement, and also related to a number of new Member States, and it would be totally wrong to make promises at this point to countries like Kosovo that they will be able to join the European Union at some stage.
Mr President, whence comes our obsession with preserving multi-ethnic states regardless of the wishes of their inhabitants?
Kosovo had an unquestioned right to self-determination: it was expressed in a referendum with a participation rate and a turnout of more than 90%. However, by an extension of that logic, so, surely, have those Kosovans of Serb extraction, who are clustered conveniently close to the border with Serbia proper. Why not allow them also to enjoy self-government? We do it de facto, so why do we not do it de jure?
The answer is because we would rather keep Kosovo as a European protectorate - as a satrapy, such as it was in Ottoman times. We forced on them a version of our 12-star flag and a version of our national anthem. We have a Kosovan Parliament and institutions subject to the overriding decisions of an appointed European commissar.
We should allow the people of Kosovo to have referendums on partition - if that is what they want - and on ethnic self-determination, and we should allow that same right to the subject peoples of the European Union. Pactio Olisipiensis Censenda Est!
Mr President, China is a very important trade partner for the European Union, as is Taiwan. I wanted to draw attention to a very positive development in the Committee on Foreign Affairs. They voted an opinion which calls on China to respect women and children's rights by ending forced abortion and forced sterilisation. It also calls on China to end political persecution and other human rights abuses.
I think this raises the issue that we cannot separate trade from other factors. I made this point in the Gaza speech about our trade with Israel - if we do not bring up issues of human rights abuse, we are in danger of having our money used to encourage human rights abuse. So I want to congratulate the Committee on Foreign Affairs for recognising the coercive nature of China's one-child policy and bringing this into the trade issue.
(CS) Mr President, ladies and gentlemen, China obtained some enormous advantages when it joined the WTO in 2001. We opened our markets to China but China does not adhere to the terms and conditions it signed up to, and we have basically taken this lying down for a number of years. I am very much in favour of establishing a strategic partnership with this major economic player. However, the strategic partnership must be founded on the obligation of China to respect human rights, because we need partnerships with countries which are democratic, not totalitarian. We in the new Member States are all too familiar with totalitarianism.
(NL) I have voted in favour of the amendment tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, because at least it takes account of the fact that Taiwan is an important economic business entity and supports Taiwan's participation as an observer in the relevant international organisations. In actual fact, this amendment is still far too restrictive. Since Taiwan is a democratic country that enjoys de facto national sovereignty, it is a disgrace, really, that Taiwan is not recognised as a fully-fledged member state in all the different international institutions. The amendment refers to Taiwan's participation in these institutions in the capacity of observer. Well, I think that Taiwan should be able to take part as a fully-fledged member state.
Mr President, thank you very much for giving me this opportunity to explain my vote on the EU-China report. Overall, it was a very balanced report and I am very pleased that the rapporteur, on the whole, was able to stick to the issue - which was trade - rather than focus on a number of other issues that I know a number of colleagues wanted her to focus on.
However, I did have one major concern about this report, which was the reference to trade defence instruments. We have to recognise that consumers in my country - Britain - and in many other countries across the European Union, have benefited from open trade with China. It helped us at the time to fight perils such as inflation. However, protecting uncompetitive EU producers at the expense of other parties who benefit is something that we should tackle with care. We should make sure that we get the right balance and do not ignore the benefits of trade with China for consumers, companies with globalised supply chains and the retail sector. On the whole, trade with China is to be welcomed. Eventually, that will lead to all the other issues being tackled, such as better human rights and labour issues.
Mr President, China is one of our most important trading partners. It also contains one quarter of the world's population.
For many years, we have treated China as though it were some sort of small child that needed to be chided and argued about, as though we were some superior institution. We must not forget that China's history exceeds ours by thousands of years. China has maintained her cultural traditions and her values.
We want to have China as a part of our international community, but China is very important for the EU as a trading partner and the way we should treat China is as an equal partner with respect.
If we do that, then China will not only listen to us, but will trade more with us, we will be able to invest more in China and China invest more with us. At the moment, China has an enormous amount of money which will have to be invested outside China. The European Union should be the place where they invest it.
Mr President, I supported Mrs Wortmann-Kool's amendment to consider Taiwan as an economic and commercial entity because Taiwan has been a democracy for a long time and is a viable free market economy. We must make at least political and moral efforts to support the status of Taiwan, and also to provide it with international access to organisations which are not connected with statehood.
Written explanations of vote
I voted in favour of this report because the information provision measures taken by the Community are a response to a real need on the part of Member States to promote the image of their agricultural products both among Community consumers and consumers in other countries, especially as regards quality and nutritional value, as well as food safety and safe production methods. It also helps open up new market outlets and has a multiplier effect for national and private sector initiatives.
This legislative amendment will offer interested Member States the possibility to propose information programmes, including when there are no programmes put forward for third countries. As a result of this amendment, Member States will have the opportunity to expand the area of application of the measures targeted by these programmes and also seek assistance from international organisations in implementing these measures.
in writing. - This proposal aims to extend the reach of Article 9 of Regulation (EC) No 3/2008 which enables Member States, in the absence of proposals from industry, to propose information and promotion campaigns in third country territories without the requirement of funding from industry. The present requirements necessitate a 20% industry contribution to funding when the EU provides a maximum of 50% of the funding.
This latitude would provide Member States with the ability to self-start promotional and information campaigns without the financial participation of industry. The potential of this proposal to provide impetus in the fruit and vegetable industry is considerable and also desirable given the current economic conditions. I am accordingly pleased to support this proposal.
Member States need to promote the image of their agricultural products, both among Community consumers and with the consumers of third countries, particularly with regard to quality and nutritional information, food safety and safe production methods.
I agree that, in the absence of programmes put forward by organisations in the agri-food sector, the Member States must be able to draw up programmes and select, by means of an award, an organisation to implement the programme.
The Commission's proposal, inasmuch as it enables the Member States to outline national programmes, will improve the existing legislation.
I support the Dumitriu report and welcome the inclusion of the wine sector within the scope of this proposal.
in writing. - (SV) The June List believes that the common agricultural policy (CAP) should be abolished and that agricultural products should be sold on a free market without the EU investing financial resources in information campaigns and sales-promotion measures for these products. It is a particularly serious matter that the EU is to fund sales-promotion measures in third countries, a policy that will result in unfair competition with the agricultural products of non-EU countries.
What is the EU doing? Is it really reasonable for the EU to use European taxpayers' money in advertising campaigns to convince the same citizens that they should buy the goods that they have already subsidised? Of course not. The whole proposal reeks of concealed protectionism.
In January 2009, a new advertising campaign was initiated in Sweden, Finland and Denmark in which the Swedish people were urged to buy more tulips. According to the newspaper Resumé, the EU is investing a total of SEK 14 million over three years in the tulip campaign in the three countries mentioned. Such a blatant waste of EU money must stop.
I am strongly opposed to this report. I would observe once again that it is fortunate that the European Parliament does not have powers of codecision on EU agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of heavy subsidies to all of the groups within the agricultural industry.
in writing. - I support this proposal which seeks to simplify and enhance information programmes on agricultural products. I support this proposal because it will provide funding to third country markets to provide and improve the information on the quality, nutritional value and safety of foodstuffs and the methods of production.
I voted in favour of Mr Dumitriu's report on information provision and promotion measures for agricultural products on the internal market and in third countries. I share the view expressed many times by the Commission that we need to simplify administrative procedures within the European institutional framework.
This regulation in fact allows the Community to provide information about a number of agricultural products on the internal market and on markets in third countries, while tailoring such activities to each location.
I agree with the political break that has been made, which respects the needs of Member States hoping to encourage consumers both within and outside the EU to view their agricultural produce above all in terms of its quality, nutritional characteristics, food safety and production methods.
in writing. - (RO) I voted in favour of the European Parliament legislative resolution on the proposal for a Council regulation amending Regulation (EC) No 3/2008 on information provision and promotion measures for agricultural products on the internal market and in third countries - C6-0313/2008 -, because I consider that the population needs to be properly informed about the agricultural products which they are consuming. I also feel that good promotion of any product can provide consumers with useful information.
in writing. - The status of refugee is that accorded to a person who, owing to a well-founded fear of being persecuted for reasons of race, religion, nationality, membership of a particular social group, or political opinion, is outside the country of their nationality, and is unable to or, due to such fear, is unwilling to avail him- or herself of the protection of their own state. This is a 1951 UN definition.
This review of the 2003 'Reception Conditions Directive', which laid down minimum standards for the reception of people seeking asylum in Europe, aims to enforce the implementation of these rules, such as access to information, education, healthcare and standards regarding reception facilities. The Directive allows Member States to determine the length of time during which an applicant cannot have access to the labour market.
Ireland unfortunately did not opt into the 2003 Directive, and operates a 'direct provision' system, providing accommodation, food and EUR 19.10 per week per adult, designed to discourage asylum seekers from choosing Ireland, and keeping them out of the official labour market for the entirety of their application procedure. Legislation currently before the Oireachtas - the Immigration, Residence and Protection Bill 2008 - seeks to extend this prohibition, despite grave concerns about the impact of such decisions. Other measures in the Irish legislation include criminalising 'spurious' appeals and the prospect of fines to legal representatives who take on such cases.
As Ireland is not party to the 2003 Directive, I felt obliged to abstain, but commend the aims of the report.
Mr President, ladies and gentlemen,
Mrs Roure is calling for some particularly attractive reception conditions for asylum seekers: convivial, open accommodation centres - it is easier to vanish into thin air that way - widespread access to healthcare, including psychiatric care, to legal advice, to translators and interpreters, to training and even to jobs!
She appears to have forgotten about the way in which immigrants themselves abuse applications for international protection in order to bypass national laws on foreigners entering and residing in our countries, when their true motives are social and economic. She also 'forgets' that they can lie about their origins and languages, and can destroy their papers and so on, so as not to be deported.
She also appears to 'forget' that what she is demanding for these foreigners is often not accessible to our own fellow citizens, starting with decent housing, jobs and access to high-quality public services, particularly in areas in which, as in Mayotte, the tidal wave of immigration creates huge economic and social problems for the inhabitants.
I can understand the distress and the dreams of migrants, but we do not have the scope and even less so the means to accommodate all those who are destitute in the world. This report is harmful, and its effects are perverse.
We are already used to the majority in Parliament approving resolutions without legislative consequences, with content that runs counter to the legislative resolutions it adopts. This propensity is on the increase as the elections to Parliament draw nearer.
We are faced with an example of these 'two faces', the true one and its mask, in this case the latter.
There is no doubt that - and we have consistently maintained this for a long time - it is necessary to guarantee the rights of asylum seekers in terms of their reception, access to information and right to interpretation, free legal aid, healthcare and employment.
It is certainly important to condemn the increase in the number of persons detained within the Dublin System, with the near-routine use of detention measures and limitations on access to reception standards.
It is also necessary, however, to demand the end of detention centres and to reject a Community policy that establishes, by means of the lowest common denominator, reception standards and the procedure for granting asylum.
If Parliament is genuinely concerned about respect for the rights of immigrants and asylum seekers, then it should not have approved the 'Return' Directive (which criminalises immigrants and expels them), the 'Blue Card' Directive (which selects them) and the 'Employers' Sanctions' Directive (which also punishes the workers), which the Portuguese Communist Party rejected.
When it comes to the rights granted to migrants on European Union territory, the rule is certainly one of giving more and more. The question must be asked as to whether the one-upmanship within the European institutions is not misplaced.
This report is merely a long list of proposals and recommendations aimed at the Member States so that they grant to the hundreds of thousands of people who each year enter their territory legally or illegally rights that are not only equal to those of their nationals, but also more numerous and effective.
Indeed, the Member States of the Union are, for instance, being called on to remove the barriers to labour market access for these immigrants and to adopt national laws which, moreover, promote such access.
Must one conclude from this that, from now on, nationals will have to step aside in favour of the legitimate suffering of people fleeing their countries of origin, be it for economic, political, climatic or family reasons? Yes, and this is the meaning of selective immigration, which President Sarkozy wholeheartedly recommends.
In contrast to this, we believe - particularly in times of crisis - that jobs, in Europe, should be reserved for Europeans, and, in France, for French nationals. The national recovery of the European nations depends on it.
in writing. - (SV) This report contains several points that I fully support, such as the fact that asylum seekers should be treated with dignity and that human rights should always be guaranteed. The criticism directed at a number of so-called reception centres is justified. A number of European countries fall short when it comes to receiving asylum seekers and refugees in a dignified way.
However, the report contains some points that I am unable to support. The essential aim of the report is that the EU should have a common immigration and asylum policy. Among other things, it calls on the other Member States to support those EU countries that are 'most affected by the challenges of immigration'. The June List believes that asylum and immigration policy is a matter for the Member States, provided that international conventions and agreements are respected. A common immigration and asylum policy would run the risk of leading to 'Fortress Europe', something that we are already seeing clear signs of today.
in writing. - I abstained in the vote on this report as Ireland did not participate in the adoption of the 2003 Directive.
The principal reason for this position relates to access to the labour market for asylum seekers.
The prohibition on asylum seekers entering the labour market is to be re-enacted in a bill currently before the Dáil.
The report does not reflect the true extent of the miserable conditions experienced by refugees and immigrants in the reception and detention centres in the Member States of the EU. It confines itself to noting the tragic conditions in which they survive, but ascribes them to the poor application of EU directives.
Thus, on the one hand, it supports the overall anti-immigration legislation and policy of the EU and governments, as laid down in the Immigration Pact and the Dublin System for asylum and, on the other, it protests about its inhumane results. It is, at the very least, insulting for the political powers of the 'one-way street' in Europe who voted in the European Parliament for the directive providing, apart from anything else, for the detention of 'illegal' immigrants for a full 18 months, to express in this report their alleged regret about their inhumane conditions of detention and to call for them not to be detained.
The European Parliament's 'crocodile tears' cannot acquit the EU of its inhumane, exploitative policy. Even the most fundamental measures, let alone measures of proper support for immigrants and refugees and measures to safeguard their rights, can only be implemented by confronting and overturning the policy of the EU and the structure of the EU itself.
The Member States, including Greece, need to do more, by making use of the demands and proposals of the European Parliament. The European Parliament blames the governments' attitude towards the poor immigrants who pass daily through the gates of the EU, putting their lives at risk.
Countries, such as Greece, which lie on the external borders of the EU, should take advantage of the potential assistance offered by the EU and, on the basis of respect for the rights of refugees and asylum seekers, try to secure humane conditions of reception for them.
Even with the unacceptable 'discounts' which the Commission and the Council have been granting recently with respect to immigrants' rights as they continue on their path towards 'Fortress Europe', Greece is well below Community standards for the protection of fundamental rights.
The granting of asylum is the ultimate gesture of a state and an entire community, accepting their inability to defend human rights globally and the will, nevertheless, to act according to that scale of values.
The system governing it must therefore be clearly separate from immigration. The more we try to broaden the concept, including what is not relevant to it, the less value it will have, and the confusion can only harm legitimate asylum seekers. It is therefore important for the rules to be clear, the procedures swift, and treatment dignified in all circumstances. Even though there is a need to coordinate actions and options, asylum, in terms of numbers, size and in conceptual terms, does not raise the same issues as immigration, even in an area without borders. The Member States have their own traditions with regard to asylum and this difference should not be overlooked within the framework of the aforementioned coordination.
As for asylum seekers whose application is or has to be refused, this concept, the result of a generous but narrow notion of asylum, cannot give rise to any less humanity in the reception and treatment of people who will always be vulnerable by virtue of their condition.
I voted against Mrs Roure's report on the implementation in the European Union of Directive 2003/9/EC laying down minimum standards for the reception of asylum seekers and refugees. Indeed, although I deplore the fact that some visits have shown that the current directives were poorly implemented or not applied by certain Member States, I do not agree with the rapporteur's assertion that there are a number of deficiencies regarding the level of reception conditions.
Furthermore, I do not agree that the open accommodation centres set up by certain Member States have low capacity and do not appear to meet migrants' needs. Lastly, I disagree with the call for priority to be given to the reception of asylum seekers in open reception centres rather than in closed units.
Thanks to this report, the European Parliament is reaffirming its commitment to fundamental rights, such as the right to dignity. It is unacceptable that, within the European Union itself, the reception conditions of migrants and asylum seekers are not exemplary.
The detention centre visits by MEPs between 2005 and 2008 have enabled this report to be drafted, under the leadership of Mrs Roure. The report reveals the extent of the irregularities in the migrant detention system in Europe, pointing the finger at problems to do with legal advice, medical care, hygiene, promiscuity and information.
It is therefore an alarm bell that the European Parliament is today sounding. Member States must take note of this and, where necessary, must apply the existing 'reception' and 'procedure' directives as soon as possible, or make progress in implementing them.
in writing. - The European Parliamentary Labour Party abstained on this report not because we are opposed to enhancing the role of European SMEs in international trade, but because Mrs Muscardini has produced a Trojan horse that contains within it unacceptable positions on Trade Defence Instruments.
We are disappointed that the Commission has shelved the review because of difficulties in securing a consensus on the way forward. Our view remains that there is an urgent need to amend the Community's trade defence regime so that it takes better account of developments in the global economy. Lack of reform means that our industry is badly placed to take advantage of the benefits of globalisation. While we welcome the Czech Presidency's inclusion in the work programme of improving the transparency of Trade Defence Instruments, this is not enough.
We voted in favour of Mrs Muscardini's report on SMEs. It is a harsh criticism of the European Union's trade policy, even though it is worded in the toned-down and technocratic language that this House holds dear.
It covers everything: policies focused on the needs of large enterprises; the weakness of measures promoting access to foreign markets and ensuring the application of reciprocity by third countries; difficulties in accessing trade protection instruments for small enterprises; the fallibility of measures to protect against counterfeiting and the illicit or fraudulent use of geographical indications of origin; and so on.
Indeed, it is time for the European Union to stop sacrificing its enterprises and its workers on the altar of a form of competitiveness and of free trade that it is the only one in the world to practise. It is time to support SMEs in the export business, to really protect them against unfair competition, and to do what is reasonable to protect our markets.
The fact is that, by remaining committed to the globalisation of enterprises as an end in itself, the rapporteur continues to promote a system based on the absolute freedom of movement of goods, services, capital and labour, a system that has led us into a profound economic, financial and social crisis, a system with which the European Union absolutely must break.
It is not by chance, with the approach of the elections to Parliament, that resolutions are appearing that attempt to retract the responsibilities of policies adopted by the EU (in particular in the last 5 years) concerning the very serious situation in which micro, small and medium-sized enterprises generally find themselves, especially in Portugal.
It is small and medium-sized enterprises, and not the major transnationals, that are the victims of the market liberalisation promoted by the EU (as if a framework where 'survival of the fittest' rules could work in their favour). There are many small and medium-sized enterprises that 'participate' in 'international trade' by virtue of their dependency on the major transnationals, for which they manufacture at prices that often do not correspond to production costs.
Undoubtedly, it is necessary to provide (and implement) trade defence instruments, intellectual property rights, designation of origin and geographic indications of agricultural products, and to support the internationalisation of small and medium-sized enterprises.
So why is it that the majority of political forces represented in Parliament, which correspond to the majority represented in the Commission and the EU Council, do not adopt the regulation on origin marking, do not apply to imported products the same safety and protection standards required of products produced in the EU, do not use the 2007-2013 Financial Framework to protect production and employment, supporting small and medium-sized enterprises?
I am very pleased that the European Parliament has adopted Mrs Muscardini's report, on which I had occasion to work as a consultant for the Committee on Internal Market and Consumer Protection. Much is being said at present about the improvement in conditions for small and medium-sized enterprises in the internal market of the European Union, especially in the context of the proposed Small Business Act.
Small and medium-sized enterprises make up over 99% of all enterprises in Europe. However, undertaking business activity which crosses national borders is more the domain of large firms. Barely 8% of small and medium-sized enterprises export to destinations beyond their own national borders. If, however, we are talking about undertaking business activity beyond the borders of the European Union, this step is taken by barely 3% of enterprises.
We should not forget that internationalised enterprises show great innovative ability. And innovativeness is the key to competitiveness and growth of the European economy. I therefore hope that internal market policies will offer SMEs the full range of benefits which the common market brings, and when it is possible, that they will lay the foundations for internationalisation of the activities of SMEs. Small and medium-sized enterprises should also receive greater support from Member States and the European Commission, in areas including the promotion of exports or the search for potential trade partners, in particular, in relation to market-leading products and services and new technologies.
The report which Mrs Muscardini has presented concerns an important economic and social question. It is significant especially now, in the face of economic collapse. The number of SMEs (up to 250 employees; turnover ≤ EUR 50 million) in the EU reaches 23 million, which comprises around 99% of all firms active in our market. Over 75 million people work in these SMEs.
The calls directed to the Commission, Member States and regional and local authorities for effective support of these businesses, including unhindered access to loans, are therefore justified. In addition, trade needs to be made easier and bureaucratic export and import barriers need to be lifted.
In relation to public procurement, whose complicated and not always unequivocal procedures hinder the access of SMEs, the market should be made more open, both inside the EU and in third countries. As I have shown in my report on innovation policy, the role of SMEs in this sector is difficult to overestimate. This is because they are more flexible and open to modern technologies and organisational methods.
Special treatment is required for SMEs in the agriculture and food sector, where care needs to be taken over protection of the designations of origin of products, and imitations which are harmful to the health of consumers need to be resisted. I also endorse the idea of organising European SMP Week in May 2009. This should be a good opportunity to make a wide range of information on the subject available throughout the EU.
in writing. - While we all acknowledge and support the role that SMEs play in international trade, it is a real shame that a large part of this report was dedicated to defending so-called Trade Defence Instruments. In reality, TDIs are being used by inefficient producers as a form of naked protectionism to shelter them from competition, not only from non-EU competitors, but also from more efficient competitors across the EU that have taken advantage of globalisation and established global supply chains.
TDIs punish retailers and consumers who are forced to pay higher prices for goods that they could obtain at better value elsewhere. They also punish the most efficient and innovative SMEs. We all know of many SMEs in our constituencies that are punished by the very same TDIs that this report seeks to praise. It is for this reason that Conservatives reluctantly voted against this report.
SMEs account for 23 million enterprises (99% of the total) and 75 million jobs (70%) within the European Union.
I voted in favour of Mrs Muscardini's report as it reveals the key strategy for the SMEs' survival during a difficult economic period. This relates to political and financial support aimed at fostering product and process innovation and improving access to financial and fiscal information, including internationalisation. It also means the adoption of a firm stance in the negotiations on trade facilitation procedures in order to lower the costs of customs formalities, which can account for up to 15% of the value of the goods traded, as well as effective recording of the origin of goods and updated customs controls.
As far as Romania is concerned, the internationalisation of SMEs is a solution which, in the current economic crisis, will crucially help them to survive and develop their business, thereby playing an essential role in creating new jobs.
I welcome the organisation of a 'European SME Week' in May 2009, the main purpose of which is to provide information to SMEs on how to internationalise their business.
At a time when the world is seeking a response to the global economic crisis, and when protectionist tendencies are proliferating, as was the recent case of the discussion on the 'Buy American' clause in the United States Congress, it is the duty of the governments and the institutions of the Community to look after the interests and guarantee respect of the rules applicable to small and medium-sized enterprises and international trade.
The value of accessibility to international markets for small and medium-sized enterprises is obvious. As studies show, when these companies operate on the extra-Community market, they tend to gain good practice, innovate and be more competitive. Even so, we know that some of them cannot and will not be able to withstand the competition.
Bearing this value in mind, however, and in the knowledge that the bigger companies are better supported in these times of protectionism, it is necessary for the authorities to act in defence of these companies, by monitoring and enforcing compliance with international agreements.
At the same time, this claim has to apply in respect of third countries. International trade will only be fair if it is so for both parties.
I voted in favour of Mrs Muscardini's report on enhancing the role of European SMEs in international trade. For the European Union, a landscape characterised for the most part by small and medium-sized enterprises, the international presence of SMEs holds considerable importance. Currently, only 8% of SMEs have an international dimension, and the majority of exports remain within the European Union.
The few SMEs that do export outside of the EU tend to focus on developed and basically saturated markets such as the United States, Canada and Switzerland; it is rare for them to take their products to emerging countries. Thus, despite the European Community's good intentions, such as the SBA project, we still have a long way to go before all European companies can be in a position to acquire a truly international dimension.
E-commerce is an excellent commercial opportunity for small and medium-sized enterprises and for young entrepreneurs. It helps to overcome traditional non-technical barriers by providing access to otherwise inaccessible markets.
For the same reason, this kind of commerce also guarantees greater participation by the least developed countries in international trade. Inclusion of these partners, however, depends on the creation of a basic infrastructure, to which we should contribute unconditionally.
We should also take into consideration that piracy, counterfeiting or data violation are not intrinsic to this type of commerce, but rather adaptations of old practices. With the proper adaptations, we need to provide all the guarantees of traditional commerce.
The legal web surrounding e-commerce is caught up in various aspects, preventing us from viewing it with a critical eye: for example, governance of the Internet is yet to be made subject to a suitable, internationally respected structure, and there are issues of international private law or inspections.
When it comes to the WTO, there is confusion over e-commerce, and despite many persistent requests, negotiations on this type of commerce continue to be relegated to dangerous bilateral compartments.
in writing. - (PT) The Internet has assumed an ever more important role in trade relations and also in international trade. There remain, however, serious failings in terms of the protection of users and consumers, in terms of the protection of their personal data, and guaranteeing the quality of service provided or product purchased.
This report, despite mentioning these facts, does not put forward proposals that would make it possible to enhance user protection and the quality of the service provided, based on the use of a service as imminently public as communications.
While it incorporates some aspects that we view positively, its central objective is to promote the development and use of e-commerce as a tool to facilitate international trade and as an instrument to help overcome current difficulties in opening up more markets. This means that its main concern is to facilitate and promote e-commerce, that is, the production, promotion, sale and distribution of products through telecommunications networks, in favour of the liberalisation of world trade.
We therefore abstain.
The Internet has given rise to new possibilities in the trade of goods and services. This also concerns cross-border transactions. The growth in recent years of transactions made over the Internet engenders optimism concerning the level of confidence which consumers have in the Internet.
However, barriers still exist, such as language, which will be difficult to eliminate. Another serious threat to international trade over the Internet is the lack of legal certainty and consumer protection. I hope that the proposed directive on consumer rights will eliminate some of these and will be an additional stimulus to the development of Internet commerce.
It should be noted that the Internet allows small and medium-sized enterprises to participate in international markets with very low costs in comparison with traditional methods, and offers possibilities previously unavailable to them to develop their business.
However, Internet commerce also gives rise to questions, especially about the sale of counterfeit products which are protected by intellectual property rights. Counterfeit products are a serious problem for Internet trade, especially because people who sell counterfeit products internationally cannot easily be brought to justice. Consumers who use the Internet are also often the victims of fraud, such as the theft of money by electronic means. All these phenomena undermine consumer confidence in Internet trade, and this slows down the development of international Internet trade.
in writing. - I commend this report as a wide-ranging and well-balanced report that effectively deals with the influence that the Internet has had on cross-border trading. The Internet has allowed even the smallest companies access to a global market previously unthinkable only a few years ago, boosting trade and allowing the positive aspects of globalisation to come to light. It has opened up new markets and broken down barriers to trade.
The report has rightly pointed out that, although there has been a rise in fraud and counterfeiting, this should not be attributed to the Internet itself, but rather regarded as an issue that existed before and that needs tackling in new and innovative ways, as long as this does not impinge on our civil liberties. It also points out that it should be viewed as an opportunity for cultural diversity rather than a threat. Finally, it recognises that liberalisation of services connected to the Internet, such as telecoms, has led to a boom in infrastructure investment, so I believe we should be cautious about applying further regulation on such industries, as the Commission seems intent on doing at the moment.
in writing. - I welcome this report which highlights the new opportunities and new markets created by the nature and the technological development of the Internet. It acknowledges the role which the Internet could play for bridging the trade gap between North and South in opening up new channels connecting developing countries with advanced commercial systems, and increasing their trade flows. The report states that this should facilitate the harmonious incorporation of developing countries into the world trading system, which I support.
I welcome the report from my colleague on the role played by the Internet in boosting trade. In view of the ever-growing number of Internet users, better regulation needs to be put in place in this expanding area. European policies must encourage e-commerce as an effective alternative to the conventional method of doing business and as a way of boosting cross-border trade within the EU.
A series of Community measures is required to eliminate the potential obstacles hampering better use of the Internet for commercial purposes. This includes measures designed to discourage and prevent fraud and theft of personal data. These Community measures must also encourage users to have greater trust in the online environment.
At the same time, Community standards must be defined for e-commerce transactions. The EU needs to facilitate the implementation of these standards, thereby offering e-commerce agents the opportunity to be recognised as reliable suppliers.
Thanks to the global nature of the Internet and the opportunity to carry out beneficial commercial transactions with third countries, I hope that we will see progress too within the WTO in terms of promoting e-commerce worldwide.
I voted in favour of this report because its aim is to highlight the areas of international trade where the Internet has acted as a catalyst, creating new conditions for developing trade globally.
It also recognises the need for open standards and their important contribution to innovation and competition, as well as for the real possibility of choice for the consumer. The rapporteur proposes that the commercial agreements signed by the EU should promote the open, extensive use of the Internet for e-commerce, provided that consumer access to services, online products and their use are not limited, except where they are banned by national legislation.
I support the rapporteur's request to the Commission to devise an overall strategy that will help eliminate the obstacles which still exist for SMEs in terms of using e-commerce and creating a database designed to offer information support and advice on managing the new participants without any e-commerce experience.
I voted in favour of Mr Papastamkos's report on international trade and the Internet. Indeed, I support the rapporteur's aim to highlight areas of international trade in which the Internet has acted as a catalyst, creating new conditions for international trade to develop at world level.
It is plain to see that international trade and the Internet are mutually beneficial. What is more, I firmly believe that the development of online trade holds considerable advantages for consumers. The main benefits, whether at national, European or world level, are a far wider choice of goods and services, competitive prices, lower living costs and improved quality of life.
Thanks to the increased information available, consumers now have the opportunity to find better goods and services, which can be accessed 24 hours a day, from home or the workplace.
I voted in favour of the compromise reached and I consider the new regulation to be very positive because it will make it possible to harmonise the conditions for the placing on the market and the use of animal feed, and will ensure that adequate information is provided both to livestock farmers and consumers of meat, thereby guaranteeing the proper functioning of the internal market.
I wish to highlight the importance of the 'open declaration', a list of substances used in the feed mixture in decreasing order of their relative weight, which will help to maintain a high level of confidence on the part of farmers and consumers.
Furthermore, producers will now have clearer rules for placing animal feed on the market, enabling possible criminal practices to be more easily avoided.
in writing. - (SV) The European Parliament's report contains some constructive amendments, such as including on the label the fact that meat and meal is contained in certain compound feed for non-ruminants.
However, the report's amendments also include details that should be dealt with by officials at authority level and not by politicians. For example, the wording of the citable text 'oral animal feeding: the introduction of feedingstuffs into an animal's gastrointestinal tract through the mouth with the aim of meeting the animal's nutritional needs and/or maintaining the productivity of normally healthy animals', 'licking buckets containing minerals' or of 'faeces, urine as well as separated digestive tract content resulting from the emptying or removal of digestive tract, irrespective of any form of treatment or admixture'.
These are certainly important issues relating to food safety, but they should be left to national authority experts to take care of.
I have voted in favour of the report, as it contains some proposals that are, in principle, important, but this does not mean that I support its approach in terms of its involvement in specific details.
The Baringdorf report on the placing on the market and use of feed is of major importance to agriculture and the food market, in the light of recent scandals involving animal nutrition, diseases triggered in animals for reasons including a lack of knowledge of the ingredients contained in the feed they were given, the dioxin scandal, mad cow disease, etc.
Greater freedom and responsibility will be given to operators from the fodder sector. However, this means that if a serious problem occurs involving contamination with poisonous substances or harmful feed, this will hugely affect the animals' development or the environment. If the producer does not have sufficient financial resources to resolve the problem, even more serious problems may occur.
I think it is necessary, which is the reason why I have voted in favour of this report, for farmers and agricultural workers in general to be given accurate information about animal feed composition, but also to be sufficiently protected from financial, social and economic loss in the event of a disaster.
I sincerely thank the rapporteur for devoting his attention to such a difficult and controversial subject. Feed labelling and its coordination at Community level requires reconciliation of the interests of consumers, who have the right to know what product they are buying, whether it is safe and what it is made of, and the rights of producers, who want to defend their right to protect their intellectual property.
The appeal of businesses and Member States against the requirement to place 'specific information on request' on feed labels shows the fundamental conflict of interests between these interest groups.
The compromise procedure worked out with the help of the European Court of Justice appears, at first glance, to be reasonable, but it is, however, detached from reality, for it is difficult to imagine a farmer who, while already working night and day in principle, is sufficiently interested in the matter to waste time and money on complicated appeal procedures.
Specific information on the composition of feedstuffs should be available on the label, not only because of the inalienable right of the consumer but, above all, because of the basic objective of the directive, which is to protect health. Who, if not the producer, will guarantee that the feed has not been genetically modified, for example? The protection of intellectual property must not favour abuses.
I voted in favour of Mr Graefe zu Baringdorf's report on the placing on the market and use of feed. I support the proposal, which calls for a complete overhaul of European legislation on animal feed, to involve not only simplifying existing standards, but also bringing this legislation into line with food law.
Among the main points, I am undoubtedly in favour of the listing of feed materials from which compound feed is composed and of its precise quantities (the 'open declaration'), which was one of the key demands of the European Parliament following the bovine spongiform encephalopathy (BSE) crisis. Lastly, I agree with the rapporteur on protecting consumers' rights to information and on the labelling of feed.
The Commission is making EPAs the alpha and omega of its development strategy. The Schröder report and the European right are doing the same.
Supporting as we do the countries concerned, the European socialists do not endorse this approach. As far as we are concerned, these EPAs are a con. There is still time to promote another way of thinking, to make EPAs real development instruments, by supporting the re-opening of negotiations on the points on which there is most conflict, as Mr Barroso and Mrs Ashton have promised to do; by opting for selective regionalisation, as conducted by the ACP countries themselves; by honouring our commitments concerning the trade-related assistance pledged in 2005 rather than 'plundering' the EDF; by guaranteeing real parliamentary control of the process, with the ACP parliaments taking a leading role, and the involvement of the civil societies in the south; and by rejecting the 'bulldozer strategy' aimed at extending the negotiations on services and the 'Singapore' issues, when the ACP countries are not ready to do so.
This is not the 'road map' described in the Schröder report. That is why I shall vote against it.
Once again, particularly owing to the resistance of various countries in Africa, the Caribbean and the Pacific (ACP), despite being obliged to use 'politically correct' language, the majority in Parliament is unable to conceal the true origin and real intentions of the Economic Partnership Agreements between the EU and the ACP countries.
While Article 36(1) of the Cotonou Agreement enshrines the conclusion of 'World Trade Organisation (WTO) compatible trading arrangements, progressively removing barriers to trade between them and enhancing cooperation in all areas relevant to trade', what the EU intends to do is to go beyond what is currently established and reach what, to date, has not yet been achieved in the WTO, even though the 10th European Development Fund is implemented for that purpose while, at the same time, reducing public development aid. In other words, trying to enter through the window after failing to get in through the door.
The EU's aim is the liberalisation of trade, on the basis of which the major financial and economic groups endeavour to ensure the opening up of markets, to sell goods and services, exploit raw materials and impose a production model aimed at export, in accordance with their interests.
Another policy is needed to promote effective independence, sovereignty, cooperation, solidarity, development and social justice.
I voted in favour of Mr Schröder's report on the development impact of Economic Partnership Agreements (EPAs).
The 'stepping stone' agreements signed thus far are just the beginning of a long and fruitful collaboration with these extra-European countries. In the case of the EPAs, a liberalisation process of 15 years was considered acceptable by the EU and the ACP countries. In addition, the minimum requirement for covering 'substantially all trade' would be not less than 80% of trade between partners. I am thus persuaded that the development of further agreements can only improve the economic position of both contracting parties.
in writing. - (NL) The own-initiative report about the influence of economic partnership agreements (EPAs) on development cooperation contains a few valid points. It calls for more government aid (after all, ACP countries take the brunt of the financial crisis) and emphasises that EPAs are a development instrument that should not adversely affect regional integration in the South. Despite this, I back the alternative resolution tabled by the Group of the Greens/European Free Alliance. It would, after all, be more logical if Parliament waited to show its endorsement of the EPAs until the parliaments of the ACP countries involved had determined their positions. In my view, the parliamentary body that monitors the EPAs should be the ACP-EU Joint Parliamentary Assembly and not a body that has been set up for this specific purpose. This would only have a divisive effect and weaken the position of the countries in the South that do not have the financial or personal means at their disposal to attend all these meetings. Moreover, a separate body is non-transparent and would prevent a holistic approach to development-related topics.
in writing. - (FR) Although the Economic Partnership Agreements (EPAs) give a great deal of structure to the EU's relations with the countries of Africa, the Caribbean and the Pacific (ACP), the European Parliament is sending out a very bad message by adopting this report.
Europe absolutely must reverse the way in which it negotiates and trades with the ACP countries, if it does not wish to contribute to their ruin. This report validates a system based on an alleged equality between the parties, when the EU is, in reality, the world's leading economic power, and the ACP countries have a huge amount of catching up to do. There is now an urgent need to adopt an asymmetric and consensual approach that will finally give these states a chance where global competition is concerned.
My colleagues from the Socialist Party in the European Parliament and I have voted against the report. Its adoption by Parliament is indeed proof that Europe is governed by the right, and that this must change!
in writing. - The recognition of Kosovo as a sovereign state by many countries has probably created more problems than it will solve. I am sceptical as to whether Kosovo was ready for independence. The fact that some EU Member States will not recognise Kosovo's independence for fear of setting precedents within their own borders has further complicated Kosovo's future.
The EU has now taken on primary responsibility for assisting Kosovo internally. This commitment should not be open-ended either in terms of time or financial resources. Genuine concerns exist about Kosovo's political stability, the extent of corruption, the influence internally and externally of organised crime and the treatment of minorities, including Serbs.
It is vital that the EU institutions remain vigilant and ready to intervene if Kosovo fails to live up to the high standards that must inevitably accompany sovereign statehood.
Notwithstanding my concerns, I gave my support to this resolution.
There is nothing pleasing about the situation in Kosovo or about the role being played by the European Union there.
EULEX, the Union's mission in Kosovo, is, in the case in point, merely the UN's 'military' arm, in charge of overseeing the implementation of a permanent Kosovar government and administration, in breach of UN Resolution 1244, which recognises Serbia's sovereignty over this province.
The good intentions expressed in this House, the advice and the requests have a hard job of hiding a tragic reality: the oppression of the minorities, in particular, the Serb minority, in a territory now given over - because of the international and, in particular, European community - to corruption, organised crime, the Albanian mafia and perhaps even to Islamist terrorist groups.
The purpose of this resolution is to downplay the EU's support for the illegal unilateral declaration of independence by the Serbian province of Kosovo.
Parliament's aim is, unacceptably, to 'legitimise' the creation of a protectorate created and enforced, through aggression and military occupation, by the US, NATO and the EU, guaranteeing their political, economic and military dominance in this highly important region of Europe. The existence of a 'pseudo-state' under 'supervised sovereignty', protected by the EU/NATO, specifically by means of their 'EULEX' and 'viceroys', the 'International Civilian Representative' and the 'EU Special Representative', who have judicial, police and customs powers, as well as 'executive functions' and monitoring functions, constitute unacceptable acts of neo-colonialism.
With this resolution, we found out that 'the most important of the European Security and Defence Policy (of the EU) missions to date' is a flagrant violation of the United Nations Charter and a dangerous precedent in terms of international law, with unpredictable consequences for the stability of borders, particularly on the European continent.
Some of those who clamoured for respect of international law, and the territorial integrity, sovereignty and independence of Georgia are, in the end, the same ones who promoted and supported the aggression against Yugoslavia.
This resolution merely represents yet another exercise in hypocrisy and cynicism by the majority in Parliament.
For nearly 20 years, this Parliament has stood by and watched while the people of Kosovo gradually bade farewell to Serbia. In this plenary, debates on Kosovo are usually not about Kosovo itself, but mainly about the effect it has on the rest of the world. Those in favour and against independence are mainly concerned about each decision setting a precedent for other regions and about the risk of the European Union indulging in self-aggrandisement as a result.
I have been arguing in favour of the opposite for 30 years, both within and outside this Parliament. Democracy requires us, above all, to look at the needs and desires of the people themselves. After centuries of Turkish rule and the last century of Serbian rule, the last thing they need is coercion from outside. If they are not allowed to annex to Albania, they want true independence.
For the past 10 years, I have been advocating politics from the grassroots up, from the viewpoint of the poor, the disadvantaged, the people who suffer as a result of a lack of democracy and public provisions, the victims of environmental disasters or wars, in short, everyone who is disadvantaged due to a lack of equality for all people. I will be voting against the EULEX project because it does not provide solutions in the interests of the ordinary people of Kosovo.
The resolution by the European Parliament not only recognises Kosovo as a separate state, but also insultingly urges those Member States of the EU which have not yet recognised its independence to do so, in blatant violation of international law and UN Security Council Resolution 1244 itself.
Towards this end, it supports the setting up of a Kosovo Security Force (KSF), in other words, a separate army which, of course, will operate under the aegis of the KFOR occupying NATO force.
The aim of establishing and developing the repressive EULEX police/judicial force in Kosovo and the reforms which it is promoting, such as privatisations and so on, is to impose EU interests and speed up its incorporation into Euro-unifying structures. This will complete the conversion of Kosovo to a Euro-NATO protectorate.
The first bloody cycle of the break-up of Yugoslavia and the re-drawing of new borders is closing with the opening up of new wounds at Balkan and global level with the imperialist law of divide and rule, which will give rise to new tensions and interventions.
The Communist Party of Greece voted against this unacceptable resolution, highlighting the need to step up the anti-imperialist fight and confront the EU and its policies by demanding that the Greek and all the Euro-NATO occupying armies leave Kosovo and the Balkans as a whole.
I voted against this resolution as Romania does not recognise the independence of the province of Kosovo.
I voted against the motion for a resolution on Kosovo, because I disagree with several points contained in it.
Personally, I do not regard the establishment of a functioning witness-protection programme as essential for effective legal action against high-level offenders in Kosovo, in particular, with regard to war crimes. Furthermore, I do not believe that it is vitally important for Kosovo to promote projects aimed, for example, at restoring vandalised graveyards with the direct involvement of local actors: the fact is that such projects would have no practical value for the communities in Kosovo and would not contribute to a better inter-ethnic climate.
in writing. - Members of this House will be well aware of my views in the past with regard not only to Kosovo, but to the whole Balkan region.
In my opinion, the issue of Kosovo can only be resolved through a consensual approach involving not only Serbia primarily, but also neighbouring countries.
There is a lot in this report that I can ally myself with, but the insistence that every EU Member State should recognise an independent Kosovo is not an area that I can support.
Independence for Kosovo is something that can only be achieved by consensus and agreement with Serbia. Failure to recognise this is merely, in my view, harbouring problems for the future and raising an anti-Serbian attitude in this Parliament.
Therefore, the passing of Amendment 3 renders this resolution partisan and seriously undermines the rest of the text. This means that sadly, I cannot support it.
The vote on Amendment 3 and the final vote were, in my view, extremely important. I voted against in both cases. In Amendment 3, the EP is asking EU countries to recognise the independence of Kosovo. In my opinion, the entire independence process is hasty and ill-conceived. I am aware that negotiations between Kosovo and Serbia, even in the presence of international personalities and organisations, were lengthy and many people saw no chance that they would produce a solution or even that they would continue. That is why most EU countries and the USA accepted the Aktisari plan. This notwithstanding, I believe that all unilateral declarations of independence are merely a source of future problems and potential conflicts. The period since the Kosovo declaration of independence only confirms this. If we are to preserve peace in our region, then any time spent in negotiations is neither long nor pointless.
in writing. - This report reflects China's growing power as a trading nation. It also draws attention to trade between China and Taiwan, which looks set to grow following the signature of cross-Straits commercial agreements.
Closer economic ties between China and Taiwan have the potential to facilitate a more positive approach to the wider issue of cross-Straits relations. However, this détente makes little sense unless it is accompanied by Taiwan's integration into international organisations, especially those related to trade, like the World Health Assembly and the International Maritime Organisation.
Parliament should voice strong support for the Council's declared policy of supporting Taiwan's meaningful participation in international organisations. Parliament should also press China on its continued reluctance to permit Taiwan a voice on the international stage. The prosperity and health of the 23 million citizens of Taiwan should not be held hostage for political purposes.
Given my support for Taiwan's meaningful participation in international organisations, I voted in favour of this report.
I voted in favour of the Wortmann-Kool report as I support the development of economic relations between the EU and China. This country has seen dramatic economic growth, making it one of the biggest economic actors on the global market. Commercial relations between the EU and China have expanded considerably in recent years, making Europe China's biggest trade partner since 2006. China was number two on the EU's trade partners list in 2007.
Nowadays, we need exceptional cooperation between the EU and China in order to provide a solution to the current economic and financial crisis. I think that as China is one of the engines driving global development, it should fully assume responsibility for guaranteeing the sustainable and balanced development of the global economy. The EU's commercial relations with China should be based on the principles of reciprocity, sustainable development, protection of the environment, prevention of climate change, fair competition, compliance with the World Trade Organisation's rules, not forgetting human rights.
The EU must insist on compliance with consumer protection regulations so that European citizens are no longer at risk of buying products which are dangerous to their health, goods with hidden defects or counterfeit products.
Each year, this Parliament adopts a text on trade and economic relations with China, and each year its findings get worse: violations of human rights, unfair trade practices, dumping, non-compliance with China's international commitments, be it at the WTO or at the ILO (International Labour Organisation), counterfeiting, a patents policy that is as good as theft, and so on. The list is getting longer and it is frightening.
More frightening still is the rapporteur's enduring belief in the myth of 'democratic change through trade', the sharpest contradiction of which is the current situation in China. This myth serves as an alibi for all those who put the commercial interests of a few above respect for the values that they proclaim, so as certainly not to have to take the necessary decisions: implementing trade protection and sanction instruments.
You no doubt believe that China should become the world's workshop, producing at low cost, goods of more or less - the focus being on less - high quality.
We prefer a policy that consists in producing in Europe, with Europeans, the goods that we consume, and in regaining an industrial independence within a European market that is ultimately protected.
Since 2006, the EU has been China's leading trading partner, and since 2007, China has been Europe's second largest trading partner. China currently accounts for 6% of world trade.
The PRC has made great strides since the report that I had the honour of presenting in this House in 2002. It appears, however, that many of the aspects that needed to be remedied at the time still persist, even though, in some respects, they have been resolved by remarkable advances.
In terms of social and environmental impact, there is a clear lack of preparation by Chinese industry, and this requires greater European incentive.
China and the EU have been negotiating a Partnership and Cooperation Agreement since October 2007, with results that have yet to be seen. In view of European support for many aspects of international trade, China should not breach commitments undertaken within the WTO. Obstacles have been introduced in the form of rules and regulations, which restrict access by European companies in strategic sectors.
In November, the PRC declared its intention to abandon the system in place since 2007 of dual control of textile and footwear imports. The available statistics do not facilitate a discussion, but we may be facing a trade controversy.
Since it is not possible to consider the many issues raised by this resolution, we believe it is essential to emphasise that we advocate the strengthening of real and effective cooperation relations between the countries of the EU and China, based on a mutually advantageous response to the needs of the different peoples, and which contribute to reciprocal development, respecting the principle of non-interference and respect for national sovereignties.
On the basis of these principles, and although the resolution contains some aspects that we agree with, we clearly oppose it because it claims the neo-liberal matrix as its own, namely by fighting for the continuation of trade liberalisation, in this case, with China.
The resolution, by disguising the very serious consequences of the liberalisation of world trade, is an incentive to proceed with the opening up of markets between the EU and China, emphasises efforts to accelerate negotiations within the framework of the WTO and 'stresses that the new EU-China PCA should aim to establish free and fair trade'.
As shown in other similar parliamentary resolutions, the aim is to provide a response to the expansion needs of the EU's major economic and financial groups, which runs counter to the response to the needs of the workers and small and medium-sized enterprises in various EU countries, particularly Portugal.
in writing. - I support the recommendations in this report on improving market access to China, lifting barriers to trade by increasing accessibility of foreign companies in China and focusing on creating a level economic playing field.
In the current global economic and financial crisis, relations between the EU and its main external economic partners are assuming much greater importance than in the past. Economic stability and the sustainability of trade flows involving the EU are becoming ever more relevant to our future security. I voted in favour of Mrs Wortmann-Kool's report on economic and commercial relations with China because I believe that this is a step towards a better structure of commercial relations between the European Union and a crucial global partner.
The need for this report is highlighted by the hard reality of the trade deficit of EUR 160 billion. However, most of the elements in this report are not only requests from the European Union in relation to certain aspects of Beijing's economic and trade policy, but also suggestions whose implementation will bring benefits to China internally, as well as looking ahead to its future development. Better regulation and protection of intellectual property, the reduction of the social and environmental impact from our Asian partner's dramatic economic growth and the reduction in the counterfeiting and piracy of goods are areas for action where Beijing has already made notable progress. If this can be maintained in the future it will only help boost China's development.
Based also on my own personal experience obtained during a meeting of a delegation from the Internal Market and Consumer Protection Committee in China between 16 and 21 March 2008, I voted for the Corien Wortmann-Kool report on commercial and economic relations with China.
Trade between the EU and China has increased dramatically since 2000. The EU is China's largest trading partner and China is the second largest trading partner of the EU.
Although China enjoys significant advantages as a result of its membership of the WTO, European firms must overcome major obstacles in trying to gain access to the Chinese market, the main ones being breaches of patent rights and an ambiguous system of standards. I welcome the intention of launching a 'Gateway to China' programme aimed especially at establishing training programmes for managers in China with a view to supporting access to the Chinese market for European SMEs by 2010.
The report provides recommendations for improving trade relations between Europe and China which must be based on principles of reciprocity, sustainable development, respect for environmental limits, contributions to global targets on combating climate change, fair economic competition and trade that is in accordance with our shared values and with WTO rules. I welcomed the amended proposal in which the EU regards Taiwan as a commercial and trading entity and supports Taiwanese participation as an observer in relevant international organisations.
The debate on trade relations with China always brings us back to the issue of human rights in that country. It is understandable. The objections raised by the relationship with China can be understood in the light of various assessments, which are, in most cases, justifiable.
The perception that Chinese economic growth has no parallel in the respect of human rights and democracy in that country, nor in its actions at international level, the exploitation of workers, a regulatory framework on labour that is incomparably less demanding, disregard for environmental matters and for rules on intellectual property and patents, all these factors are barriers to open trade relations that are marked by respect for international good practice. Nevertheless, this trade is there, and it is growing. China's role in the modern world economy is unequalled and its participation in overcoming the present crisis is vital.
It is therefore necessary to insist on respect for the rules and principles of international trade, for equal access to markets and for the defence of democracy and human rights, without rejecting the reality and our growing interdependency. In fact, we need to make the most of this situation, if only to better influence this great country.
In the vote on the Report on Trade and Economic Relations with China, I voted for its adoption.
China is the second largest trading partner of the EU, and the EU has been China's largest trading partner since 2006. It is a country which is a driving force of world growth. It is very important that the trade relations of European countries with China be based, above all, on the principles of reciprocity, sustainable development, respect for environmental limits and fair competition.
Development of trade relations with China should go hand in hand with political dialogue which should include the subject of human rights. China should increase efforts in the area of enforcement of intellectual property rights and address the problem connected with the production of counterfeit and pirated goods inside China.
The high level of pollution caused by Chinese industry and its growing consumption of natural resources is also disturbing.
The breakdown in negotiations with envoys of the Dalai Lama casts a shadow over relations with China. China should cease all forms of persecution of the Tibetan people.
In order to guarantee the correct level of trade relations with China, they must be based on engagement and strategic partnership that enshrines the principles of reciprocity, fair competition and trade, according to our common values and adherence to WTO rules.
I do not welcome Mrs Wortmann-Kool's proposal on Trade and Economic Relations with China, since I disagree with various points made in the report.
For example, with regard to future steps to be taken by the European Union, I do not agree that it is necessary to prevent problems through bilateral dialogue. The fact is, bringing together senior decision makers from the Chinese leadership and their counterparts from the European Commission cannot adequately address issues of mutual concern, especially in the areas of investment, market access and intellectual property rights protection and other strategic issues related to trade. This is due to a failure, on the part of the Chinese Government, to abide by the economic agreements put in place with the European Union.
in writing. - This report mentions China's growing trade with Taiwan, which I welcome. Under President Ma, Taiwan has made great strides towards normalising its trade relations with China and trying to end the obstructionist attitude that Beijing's communist rulers have previously taken towards commercial relations with Taiwan.
However, if Taiwan is ever to be fully integrated with the regional economies of south-east Asia, it needs to be accepted into international organisations, regardless of whether or not it is recognised as an independent sovereign state.
Given various health scares in East Asia in recent years related to the movement of goods and people - such as SARS, avian influenza and the melamine milk scandal - it is essential that Taiwan is given the status of observer at the World Health Assembly. Such a move would strengthen cross-straits trade, drive up quality standards in the region and elevate Taiwan on the international stage.
The way that China has used its disagreements with Taiwan to play politics with matters of public health is to be deprecated. So too is the shameful silence that so many people in Europe keep in the face of China's pressure.
I voted in favour of this report.